Case: 22-60136      Document: 00516517290          Page: 1     Date Filed: 10/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                   No. 22-60136
                                 Summary Calendar                             FILED
                                                                        October 21, 2022
                                                                         Lyle W. Cayce
   Russell Allen,                                                             Clerk

                                                             Petitioner—Appellant,

                                        versus

   Walter Vereen, Warden, Federal Correctional Institution Yazoo City,

                                                             Respondent—Appellee.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:21-CV-628


   Before King, Jones, and Smith, Circuit Judges.
   Per Curiam:*
          Russell Allen, federal inmate # 74365-053, seeks to proceed in forma
   pauperis (IFP) in this appeal from the denial of his 28 U.S.C. § 2241 petition.
   In doing so, he challenges the district court’s certification that the appeal was
   not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60136      Document: 00516517290          Page: 2    Date Filed: 10/21/2022




                                    No. 22-60136


   28 U.S.C. § 1915(a)(3). The good faith inquiry looks to whether the appeal
   involves legal points arguable on the merits, that is, not frivolous. Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983).
          Allen’s § 2241 petition attacks his conviction of racketeering, which
   he previously challenged without success under 28 U.S.C. § 2255. To attack
   a conviction or sentence under § 2241, a federal prisoner must satisfy the
   savings clause of § 2255(e) by showing the inadequacy or ineffectiveness of
   the § 2255 remedy. Reyes-Requena v. United States, 243 F.3d 893, 900-01 (5th
   Cir. 2001). A prisoner makes this showing if he demonstrates that his
   petition raises a claim previously foreclosed by circuit law and based on a
   retroactively applicable Supreme Court decision that establishes he may have
   been convicted of a nonexistent offense. Id. at 904.
          In Allen’s view, the savings-clause test does not apply here because he
   is asserting actual innocence. But the cases he cites do not establish, and this
   court has not held, that innocence provides an independent gateway for
   review of claims presented in a § 2241 petition. See Schlup v. Delo, 513 U.S.
   298, 315 (1995); McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). In addition,
   Allen does not suggest that he can make the showing required under the
   savings clause. See Reyes-Requena, 243 F.3d at 904.
          Accordingly, Allen fails to demonstrate that his appeal involves legal
   points of arguable merit. See Howard, 707 F.2d at 220. Accordingly, his
   motion to proceed IFP is DENIED, and the appeal is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                          2